Citation Nr: 1117386	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-37 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether it was appropriate to summarily deny a claim for accrued benefits.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February to November 1945.  He died in May 2001.  His surviving spouse filed a claim for pension benefits in February 2009, but she died in March 2009 during the pendency of her claim.  The appellant is her daughter, who is contesting the denial of her derivative claim for accrued benefits.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2009 decision of the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran's surviving spouse's claim for pension benefits was received in February 2009, but she died the next month - in March 2009, precluding payment of any pension benefits she may be due.

2.  There resultantly are no accrued benefits.


CONCLUSION OF LAW

The appellant-daughter's derivative claim for accrued benefits must be denied as a matter of law.  38 U.S.C.A. §§ 5110, 5111, 5112 (West 2002); 38 C.F.R. §§ 3.31, 3.500 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify a claimant of the information and evidence not of record that is necessary to substantiate the claim and apprise the claimant of the evidence he or she is responsible for obtaining and of the evidence VA will obtain on his or her behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This notice should also, if applicable, address the downstream disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

However, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that these duty-to-notify-and-assist provisions of the VCAA are inapplicable to cases, as here, where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).


II.  The Claim for Accrued Pension Benefits

Benefits to which a Veteran or his surviving spouse was entitled at death, i.e., accrued benefits, will be paid to lawful survivors.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order for an appellant to be entitled to accrued benefits, the Veteran or his spouse must have had a claim pending at the time of death or else be entitled to benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  The claim must have been filed prior to death in the specific form prescribed by the Secretary of VA in accordance with 38 U.S.C.A. § 5101(a).  Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.

The relevant facts in this case are not in dispute.  The Veteran served on active duty in the military from February to November 1945.  He died in May 2001.  His surviving spouse filed a claim for pension benefits in February 2009.  But, unfortunately, she died in March 2009, prior to having had her claim decided.  The appellant, her daughter, subsequently submitted a derivative claim for accrued benefits in April 2009.  See her April 2009 statement.  Her accrued benefits claim is both derivative of and separate from her deceased mother's pension claim.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  In the adjudication of her claim for accrued benefits, she is bound by the same legal requirements to which her mother would have been bound had she survived to have her pension claim finally decided.


The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and award of pension based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

Payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Here, because the appellant's mother's claim for pension benefits was received in February 2009 and she died in March 2009, the following month and regrettably before this claim was decided, there are no pension benefits due and payable.  As a matter of law, claims do not survive claimant's deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Under 38 U.S.C.A. § 5110(a), the effective date of the award of pension benefits, even if granted, would have been February 17, 2009, the date of receipt of her claim for these benefits.  However, the commencement of payment of these benefits would have been delayed until March 1, 2009 (the first day of the following month).  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  But the effective date of discontinuance of a pension by reason of the death of the payee is the last day of the month before death occurred.  So, here, that would be February 28, 2009.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  Thus, the timing of her death relative to the filing of her claim precludes her entitlement to receive any pension benefits.  

Consequently, the appellant-daughter's derivative claim for accrued benefits must be denied as a matter of law.  See again 38 U.S.C.A. §§ 5110, 5111, 5112; 38 C.F.R. §§ 3.31, 3.500.

The Board is mindful of the appellant's contentions that she paid for her mother's care during the several months preceding the filing of her claim for pension benefits and is especially understanding that, prior to February 2009, they apparently were unaware of her mother's potential entitlement to these benefits.  With very few exceptions, however, and none shown as applicable here, VA does not generally have an obligation to advise claimants of their potential entitlement to VA benefits.  See, e.g., Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Also, unfortunately, the Board is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  See, e.g., Davenport v. Principi, 16 Vet. App. 522 (2002).

Inasmuch as the appellant's claim does not have legal merit or a basis of entitlement under the law, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for accrued benefits is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


